Citation Nr: 1046876	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1967.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  The Veteran's case comes from the VA Regional Office 
in Detroit, Michigan (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with in-service stressors 
which are related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2010); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for PTSD as the Board is taking action favorable to 
the Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2010).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125 
(2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, in a September 2008 VA 
mental health consultation report the Veteran summarized his 
psychiatric treatment history and his reported symptoms.  The 
Veteran reported combat experience in Vietnam in 1966 and 1967, 
including mortar attacks and witnessing a graphic casualty.  
After mental status examination, the diagnoses were panic, 
anxiety, and PTSD.

The medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD for VA purposes.  See 38 C.F.R. 
§ 4.125.  The Veteran's claim has been denied on the basis that 
there was no objective evidence that established that the Veteran 
"engaged in combat with the enemy" and there was insufficient 
evidence to corroborate the claimed stressors.  See VAOPGCPREC 
12-99; 65 Fed. Reg. 6257 (2000).  The Veteran's service personnel 
records show that the Veteran was commended for honorable and 
meritorious service in connection with military operations 
against a hostile force, including conducting extensive artillery 
fire, and was also recommended for the Bronze Star Medal.  It is 
unclear whether these records meet VA requirements of objective 
evidence that the Veteran "engaged in combat with the enemy."  
However, clarifying this issue is unnecessary for the purposes of 
this claim.

The regulatory changes which became effective on July 13, 2010 
state that the Veteran's lay testimony alone is sufficient to 
establish the occurrence of the claimed in-service stressors if 
those stressors are related to the Veteran's fear of hostile 
military or terrorist activity.  The September 2008 VA mental 
health consultation report stated that the Veteran was involved 
in mortar attacks and witnessed a graphic casualty.  This medical 
report provided a diagnosis of PTSD.  The Veteran's stressor 
statements also include reports of experiencing multiple enemy 
attacks and witnessing another person dying while trying to 
disarm a rocket.  The Veteran's service personnel records show 
that he served in Vietnam from November 26, 1966 to October 30, 
1967.  The Board finds that the stressors cited in the September 
2008 VA mental health consultation report are clearly related to 
the Veteran's fear of hostile military activity, and his 
statements are consistent with the circumstances of service in 
Vietnam during the period of time when he was stationed there.  
Therefore, in accordance with the regulatory changes made to 38 
C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressors.

Accordingly, regardless of whether the Veteran's service 
personnel records demonstrate that he "engaged in combat with 
the enemy" for VA purposes, there is credible evidence of record 
which establishes the occurrence of the Veteran's claimed 
stressors.  As such, the Board finds that the Veteran has a 
current diagnosis of PTSD that is associated with in-service 
stressors related to fear of hostile military activity.  See 38 
C.F.R. § 3.304(f)(3) (July 13, 2010).

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's PTSD is related to active military 
service and therefore, service connection for PTSD is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


